              Case 5:18-cv-04131 Document 1 Filed 10/11/18 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                                   Plaintiff,

               v.                                                                Civil No. 18-4131

TIFFANIE M. JACOBS,

                                   Defendant.


                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Tanya Sue Wilson, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon Defendant in the following manner:

                a.      Defendant Tiffanie M. Jacobs may be served by delivering a copy of the

                        Summons and Complaint to her at 1414 Highland Drive, Junction City,

                        Kansas 66441, within the jurisdiction of this Court.

        3.      Defendant Tiffanie M. Jacobs executed and delivered to Plaintiff, acting through

the Rural Housing Service, United States Department of Agriculture, a promissory note on

December 27, 2001, in which she promised to pay Plaintiff the principal amount of $61,200.00,

together with interest thereon at the rate of 6.8750 percent (6.8750%) per annum on the unpaid

balance. As consideration for this note, Plaintiff made a Rural Housing loan to Defendant Tiffanie
             Case 5:18-cv-04131 Document 1 Filed 10/11/18 Page 2 of 7




M. Jacobs, pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et

seq.). A true and correct copy of the Promissory Note is attached as Exhibit A.

       4.      To secure the payment of the indebtedness, Defendant Tiffanie M. Jacobs did, on

December 27, 2001, execute and deliver a purchase-money security interest in the form of a real

estate mortgage upon certain real estate located in Geary County, Kansas, within the jurisdiction

of this Court, described as follows:

               Lot Ten (10), Block Four (4), Great Valley View Addition to the
               City of Junction City, Geary County, Kansas.

This real estate mortgage was filed for record on December 28, 2001, in the office of the Register

of Deeds of Geary County, Kansas, in Book 134 at Pages 998-1003. A true and correct copy of

the Mortgage is attached as Exhibit B.

       5.      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. 3550.162, the Real Estate Mortgage also secures the recapture

of interest credit or subsidy granted to Defendant Tiffanie M. Jacobs. The total amount of interest

credit or subsidy subject to recapture is $27,844.57, such amount to be recovered in rem only, and

only after recovery of the principal (including advances and other recoverable costs) and accrued

interest through the date of any judgment. A true and correct copy of the Interest Credit Subsidy

Repayment Agreement is attached as Exhibit C.

       6.      On May 5, 2011 (effective date April 27, 2011), Defendant Tiffanie Marie Jacobs

signed a Reamortization Agreement, wherein the reamortized amount (unpaid principal plus

interest) became the principal debt of $65,151.40, with interest at 6.8750 percent per annum. A

true and correct copy of the Reamortization Agreement is attached as Exhibit D.

       7.      Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A, B, C and D.

                                                2
              Case 5:18-cv-04131 Document 1 Filed 10/11/18 Page 3 of 7




        8.      Defendant Tiffanie M. Jacobs failed to pay Plaintiff installments of principal and

interest when due in violation of the provisions of the liability and security documents set out

above. Plaintiff has elected to exercise its option to declare the entire unpaid principal balance plus

interest to be immediately due and payable and has made demand for these amounts. No payment

has been received.

        9.      Defendant Tiffanie M. Jacobs filed Chapter 7 bankruptcy in the United States

Bankruptcy Court for the District of Kansas in Case No. 15-41094. Defendant Tiffanie M. Jacobs

received a discharge on February 3, 2016, and the case was closed on September 12, 2017. The

Agency’s debt was not reaffirmed.

        10.     The amount due on the promissory note and mortgage is principal in the amount of

$72,199.60 (including unpaid principal of $59,390.34, escrow replenish of $12,528.21, agency

title report fees of $250.00, and late fees of $31.05) as of August 28, 2018; plus interest in the

amount of $14,040.55 (including interest on principal of $12,954.00 and interest on advances of

$1,086.55) accrued to August 28, 2018; plus interest accruing thereafter at the daily rate of

$13.5933 (including daily interest on principal of $11.1865 and daily interest on advances of

$2.4068) to the date of judgment; plus administrative costs pursuant to the promissory note and

mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2);

plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of

this action presently and in the future incurred.

        11.     There is also due and owing Plaintiff, in rem, in the amount of $27,844.57 for

interest credit or subsidy subject to recapture; plus interest after the date of judgment at the rate set

forth in 28 U.S.C. § 1961; and foreclosure of Defendant's interests in the subject real estate.




                                                    3
              Case 5:18-cv-04131 Document 1 Filed 10/11/18 Page 4 of 7




        12.      No other action has been brought for recovery of these sums and no payment has

been received.

        13.      Plaintiff has completed all loan servicing requirements of Title V of the Housing

Act of 1949, 42 U.S.C. § 1471, et seq.

        14.      The indebtedness due Plaintiff by Defendant Tiffanie M. Jacobs is a first and prior

lien on the property described above.

        15.      The interest of Defendant is junior and inferior to the interests of Plaintiff United

States of America.

        16.      Less than one-third (1/3) of the original indebtedness secured by the mortgage was

paid prior to default.

        Plaintiff demands in rem judgment against Defendant Tiffanie M. Jacobs in the sum of

principal in the amount of $72,199.60 (including unpaid principal of $59,390.34, escrow replenish

of $12,528.21, agency title report fees of $250.00, and late fees of $31.05) as of August 28, 2018;

plus interest in the amount of $14,040.55 (including interest on principal of $12,954.00 and interest

on advances of $1,086.55) accrued to August 28, 2018; plus interest accruing thereafter at the daily

rate of $13.5933 (including daily interest on principal of $11.1865 and daily interest on advances

of $2.4068) to the date of judgment; plus administrative costs pursuant to the promissory note and

mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2);

plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of

this action presently and in the future incurred.

        Plaintiff also demands foreclosure of Defendant's interests in the subject real estate.




                                                    4
              Case 5:18-cv-04131 Document 1 Filed 10/11/18 Page 5 of 7




       Plaintiff further demands in rem judgment in the amount of $27,844.57 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

       Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

estate described herein and that such advances as Plaintiff may be authorized and required to pay

for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the security

during the pendency of this proceeding be allowed as a first and prior lien on the security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interest of Defendant.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

       Plaintiff further demands that all legal right, title and interest which Defendant has in the

real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption period not to exceed

three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that the sale be subject

to any unpaid real estate taxes, special assessments and easements of record.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the sale

without paying funds into the Court, which bid shall satisfy the requirement for a cash sale, and

that the sale proceeds be applied in the following order:

                 (1)   Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

                 (2)   The costs of this action and the foreclosure sale;

                 (3)   The interest accruing on Plaintiff=s in rem judgment against
                       Defendant Tiffanie M. Jacobs;



                                                  5
             Case 5:18-cv-04131 Document 1 Filed 10/11/18 Page 6 of 7




               (4)     Plaintiff=s in rem judgment against Defendant Tiffanie M. Jacobs;

               (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                       credit or subsidy subject to recapture;

               (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff further demands that all right, title, and interest in and to the real estate of

Defendant, and of all persons claiming by, through or under her be decreed to be junior and inferior

to Plaintiff's Mortgage and be absolutely barred and foreclosed.

       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in full,

complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      STEPHEN R. MCALLISTER
                                                      United States Attorney
                                                      District of Kansas

                                                      s/ Tanya Sue Wilson
                                                      TANYA SUE WILSON
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 11116
                                                      290 Federal Bldg.
                                                      444 SE Quincy Street
                                                      Topeka, Kansas 66683
                                                      PH: (785) 295-2850
                                                      FX: (785) 295-2853
                                                      Email: tanya.wilson@usdoj.gov
                                                      Attorneys for Plaintiff




                                                 6
             Case 5:18-cv-04131 Document 1 Filed 10/11/18 Page 7 of 7




                              REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be held

in the City of Topeka, Kansas.

                                                    s/ Tanya Sue Wilson
                                                    TANYA SUE WILSON
                                                    Assistant United States Attorney




                                                7
                                   Case 5:18-cv-04131 Document 1-1 Filed 10/11/18 Page 1 of 3

.   "

        !..   USDA... RJ-:IS ,
              Form FmHA 1940-16
              (Rev. 10-96)




                                                                     PROMISSORY NOTE

              Type of Loan SECTION 502                                                                 Loan No.

              Date:   December 27       ,-2Qfil.

                                                                    1414 Highland Drive
                                                                           (Property Address)

                                           _.;;.J~un_c~t~1-·o~n=---C~i~ty.,__~, Geary              , Kansas
                                                   (City or Town)                       (County)         (State)



              BORROWER'S PROMISE TO PAY, In return for a loan that I have received, I promise to pay to the order of the United
              States of America, acting through the Rural Housing Service (and its successors) ("Government") $ 61,200. oo
              (this amount is called "principal"), plus interest.

              INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will
              pay interest at a yearly rate of 6. 875  %.The interest rate required by this section Is the rate I will pay both before
              and after any default described below.

              PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

              DI. Principal and Interest payments shall be temporarily deferred. The interest accrued to _ _ _ _ _ _ _ __
              shall be added to the principal. The new principal and later accrued interest shall be payable in           .     regular
              amortized installments on the date indicated in the box below. I authorl:i:e the Government to enter the amount of
              such new principal here: $                         , .and the amount of such regular installments in the box below when
              such amounts have been determined. I agree to pay principal and interest In Installments as indicated In the box below.

               [iJ II. Payments shall not be deferred. I agree to pay principal and Interest ln_..;;.3.;;..9.;;..6___ 1nstallments as indicated In
              the box below.

              I will pay principal and Interest by making a payment every month.
              I will make my monthly payment on the 27thday of each month beginning on January 27 . ~ and continuing
              for 395     months. I will make these payments every month until I have paid all of the principal and interest and any
              other charges described below that I may owe under this note. My monthly payments will be applied to interest
              before principal. If on December 27 ,2034 , I still owe amounts under this note, I wlll pay those amounts in full on
              that date, which is called the "maturity date."
              My monthly payment will be $._39_1_._3_8_ _ _ _ _ , I will make my monthly payment at the post office
               address noted on my billing statement                             or a different place if required by the Gover.nment.

              PRINCIPAL ADVANCES. If the entire principal amount of the loan Is not advanced at the time of loan closing, the
              unadvanced balance of the loan will be E1dvanced at my request provided the Government agrees to the advance. The
              Government must make the advance provided the advance Is requested for an authorized purpose. Interest shall
              accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
              below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

              HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the
              type of loan Indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present
              regulations of the Government and to its future regulations not Inconsistent with the express provisions of this note.

                                                                                        1


                                                                                                                                Exhibit A
                          Case 5:18-cv-04131 Document 1-1 Filed 10/11/18 Page 2 of 3

.
,,       ..   ,,
     · (.)\TE-CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15
       days after the date It ls due, I will pay a late charge. The amount of the charge wlll be 4. ooo
                                                                                                                    ---
                                                                                                                percent of my
       overdue payment of principal and interest. I will pay this charge promptly, but only once on each late payment.

      BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
      payment of princlpal only is known as a "prepayment." When I make a prepayment, I will tell the Government In
      writing that I am making a prepayment.

           I may make a•full prepayment or partial prepayment without paying any prepayment charge. The Government will
      use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partlal
      prepayment, there will be no changes In the due date or in the amount of my monthly payment unless the Government
      agrees ln writing to those changes. Prepayments will be applied to my loan in accordance with the Government's
      regulations and accounting procedures in effect on the date of receipt of the payment.

      ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
      consent. If the Government assigns the note I will make my payments to the assignee of the note and In such case
      the term "Government" will mean the assignee.

      CREDIT ELSEWHERE CERTIFICATION. I certify to the Govemment that I am unable to obtain sufficient credit from
      other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan ••

      USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
      used for purposes authorized by the Government.

      LEASE OR SALE OF PROPERTY, If the property constructed, improved, purchased, or refinanced with this loan Is (1)
      leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or
      (3) is sold or ,titre Is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the
      entire remaining unpaid balance of the loan immediately due and payable. If this happens, I wlll have to Immediately
      pay off the entire loan.

      REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT, I agree to periodically provide the Government with
      information the Government requests about my financial situation. If the Government determines that I can get a loan
      from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
      for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount
      to pay this note In full. This requirement does not apply to any cosigner who signed thls note pursuant to section 502
      of the Housing Act of 1949 to compensate for my lack of repayment abllity.

      SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted In the form of payment
      assistance under the Government's regulations.

      CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
      Certification" and "Requirement to Refinance with Private Credit" do not apply If this loan Is classified as a
      nonprogram loan pursuant to section 502 of the Housing Act of 1949.

       DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be in default. If I am in
       default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain
       date, the Government may require me to Immediately pay the full amount of the unpaid principal, all the interest that I
       owe, and any late charges. Interest will continue to accrue on past due principal and Interest. Even If, at a time when
       t am in default, the Government does not require me to pay Immediately as describe in the preceding sentence, the
       Government will still have the right to do so if I am in default at a later date. If the Government has required me to
       immediately pay In full as described above, the Government will have the right to be paid back by me for all of its
       costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law. Those expenses
       Include, for example, reasonable attorney's fees.




                                                                  2.
                                                                                                  Account#
                       Case 5:18-cv-04131 Document 1-1 Filed 10/11/18 Page 3 of 3


               I   T




NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
given by delivering it or by mailing it by first class mail to me at the property address listed above or at a different address
if I give the Government a notice of my different address. Any notice that must be given to the Government will be given
by mailil).g it by first class to the Government at USDA/ Rural Housing Service, c/o Customer Service Branch, P.O. Box
66889, St. Louis, MO 63166, or at a different address ifl am given a notice of that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government may
enforce its rights under this note against each person individually or against all of us together. This means that any one of
us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each person
signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

WARNING: Failure to fully disclose accurate and truthful financial information in connection with my Joan
application may result in the termination of program assistance currently being received, and the denial of future
federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.


                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Seal
~ lQM~C0~
B~ffanie M. Jacobs                                                          Borrower:


                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Seal
----------------
Borrower
                                                    Seal
                                                                    Borrower




                                             RECORD OF ADVANCES
   AMOUNT              DATE                 AMOUNT          DATE                .AMOUNT             DATE
 1 $ 61,200.00            12/27/01      8 $           -                       15 $           -
 2 $         -                          9 $           -                       16 $           -
 3 $           -                       10 $           M                       17 $           -
 4 $           -                       11 $           -                       18 $           -
 5 $           -                       12   $         -                       19 $           -
 6 $           -                       13 $           -                       20 $           -
 7 $           -                       14 $           -                       21 $           -
                                                            TOTAL                 $     61,200.00
                        Case 5:18-cv-04131 Document 1-2 Filed 10/11/18 Page 1 of 6


.1




                                                                                                                   exempt from Mtg.Tax
                                                                                                               STATE OF KANSAS }             SS
                                                                                                               GEARY COUNTY
                                                                                                                 This ln.strument was filed for record
                                                                                                               onlhe~dayof December A.D.
                                                                                                             2QQlat 10: 15 o'cloc)I.....A._M.andduly
                                                                                                                          g
                                                                                                                Recor;d Bo~ .1.J.:Lp~ge ~lOOJ
                                                                                                                Feo$1 1 0
                                                                                                                         jQ,roQ
                                                                                                                                           ~
                                                                                                                                   ~ ~hl Ct~
                                                                                                                                                  f\ .
                                                                                                                  A, ,. Aeglsrol ~(28d,$-. • _ .
                                                                                                                  'VU-'~¥-. n~~

     Fonn RD 3550-!4 KS                                                                                                         Form Approved
     (9.00)                                                                                                                      0MB No, 0575-0172

                                                        United States Department of Agriculture
                                                                Rural Housing Service
                                                       MORTGAGE FOR KANSAS
     THIS MORTGAGE ("Security Instrument") is made on                                     December 27, 2001                     . [Da1cJ
     The mortgagor is Tiffanie M. Jacobs , a single person
                                                                                                              ("Borrower").
     This Security Instrument is given to the United States of America acting throuclt the Rural Housing Service or successor
     agency, United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Centralized Servicing
     Center, United States Department of Agriculture, t>.O. Box 66889, St. Louis, Missouri 63166.
     Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
     'Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
     paid earlier, due and payable on the maturity date:

     Date of Instrument                                   Principal Amount                                       Maturity Date
     December 27, 2001                                      $61,200.00                                           December 27, 2034

     This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
     extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect the
     property covered by this Security Instrument; (c) the perfonnancc of Borrower's covenants and ngreements under this Security
     Instrument 11nd the Note, nnd (d) the recapture of any payment assistance and subsidy which may be granted to the Borrower by the
     Lender pursuant to 42 U.S.C. §§ 1472(g) or 1490a. For Utis purpose, Borrower docs hereby mortgage, grant, and convey to Lender the
     following described property located In the County or Geary          , State of Kansas
      Lot Ten (10), Block Four (4), Great Valley View Addition to the City or Junction City, Geary County, Kansas.




           According 10 l/1d Paperwork Redllctlon Act of J99S, 1,a persoru ara nqulrtd to respond IP a col/ec/10/I ofl/lforma/1011 Wllcss II displays a valid 0MB camral number
           The valid 0MB control number for thlr llfforma/lcm col/ecllon lJ OS1J.(}/72, The I/me Ntqu/rcd lo compltlo lh/J lnformol/0/I collect/cm Is tsl/,nated to average I5
           minutes per rt.tpllll.ft, Including the lime for ri:vli!Wlng irutroction:r, searching ex/sting data .sources, gathering and maintaining the data needed, and
           comp{e//ng and reviewing the collection of lnfonna/1011


                                                                                                                                                           Page 1 of6




                                                                                                                                                            G
                                                                                                                                                     Exhibit B
               Case 5:18-cv-04131 Document 1-2 Filed 10/11/18 Page 2 of 6



                                ( !Ylortgage Book_~~ Pa               999




which has the address of     1414 Highland Drive                  [Street]       Junction City        [City]


Kansas 66441         [ZIP]       ("Property Address");

    TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."
    BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
10 grant and convey the Property and that the Property is unencumbered, except for encumbrances of record,
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.

    TH{S SECURITY INSTRUMENT combines uniform covenants for national use and non-unifonn covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
    UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
      1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
the Note.
      2, Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due 1U1der the Note, until the Note is paid in full, a sum
("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 el seq. ("RESPA"), unless another law or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
cWTent data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
applicable law.
      The Funds shall be held by a federal a;ency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
 charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
 reporting service used by Lender In connection with this loan, unless applicable law provides otherwise. Unless an
 agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
 interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
 on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
 and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
 additional security for all sums secured by this Security Instrument.
       If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
 Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
 held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
 writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
 shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
       Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
 Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
 22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
 acquisition or sale as a credit against the sums secured by this Security Instrument.
       3. Application of Payments. Unless applicable Jaw or Lender's regulations provide otherwise, all payments
  received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (l) to advances for
  the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;
             Case 5:18-cv-04131 Document 1-2 Filed 10/11/18 Page 3 of 6


                              r)v1ortgage Book-1:,4 page..J.Ooo·-
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedmgs which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender detennines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or talce one or
more of the actions set forth above within ten (10) days of the giving of notice.
      Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
      5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Leni:ler's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
      All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
       Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be appliei:1 to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
       Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security Instrument immediately prior to the acquisition.
       6.     Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application;
Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
by Lender. Borrower shall comply with all laws, ordinances, and regulations affecting the Property. Borrower shall
be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
 Instrument or Lenders security interest. Borrower may cure such a default by causing the action or proceeding to
 be dismissed with a ruling that, in Lender's good faith detennination, precludes forfeiture of the Borrower's interest
 in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
 interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
 inaccurate infonnation or statements to Lender (or failed to provide Lender with any material information) in
 connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
 comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
 title shall not merge unless Lender agrees to the merger in writing.
       7. Protection of Lender1s Rights in the Property, If Borrower fails to perfonn the covenants and agreements
 contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
 the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
 regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
 rights in the Property. Lender's actions may include paying any sums secured by a lien which has pnority over this
 Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make
               Case 5:18-cv-04131 Document 1-2 Filed 10/11/18 Page 4 of 6



                               ~°'tgage Book         l'.34   Page .10~                                        Page3 of6

repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
      Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
this Security Instrument. Unless Borrower wtd Lender agree to other terms of payment, these amounts shall bear
interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
to Borrower requesting payment.
      8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
any indebtedness secured hereby in full.
      9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
      10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemn11tion, are
hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the 'proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with wiy excess paid to Borrower.
In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
talcing, unless Borrower and Lender otherwise awee in writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total lllllount of the sums
secured immediately before the talcing, divided by (b) the fair market value of the Property immediately before the
taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
market value of the Property immediately before the taking is less than the amount of the sums secured hereby
immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
sums are then due,
      If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
 repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
      11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
 any successor in interest of Borrower shall not operate to release the liabili~ of the original Borrower or Borrower's
 successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
 by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
 Lender in exercising wiy right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
      12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and aweements
 of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subJect to the
 provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
 co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
 mortgage, grant and convey that Borrower's interest in the Property under the ten-ns of this Security Instrument; (b)
 is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
 other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
 Security Instrument or the Note without that Borrower's consent.
       13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
 by mailing it by first class mail unless applicable law requires use of wtother method. The notice shall be directed
 to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
 be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
 Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
 Lender when given as provided in this paragraph.
       14. Governing Law; Scverability. This Security Instrument shall be governed by federal law. In the event
 that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
 not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
 provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
 instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
 the express provisions hereof. All powers and agencies granted in this Instrument are coupled with an interest and
 are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
 remedies provided by law.
       15. Borrower's Copy, Borrower acknowledges receipt of one confonned copy of the Note and of this
  Security Instrument.
       16. Transfer of the Property or a Beneficial Interest in Borrower. lf all or any part of the Property or any
  interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred

                                                                                                                 Page4of6

                                                                                                             q
              Case 5:18-cv-04131 Document 1-2 Filed 10/11/18 Page 5 of 6


                               (
                               hn.1rtgage Book lJ4 Page ioog,
                                                                                (
(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person} without Lender's
prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
       17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as ille~al
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origin, disability, age or familial status.
       18, Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
 Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
 which payments should be made.
       19, Uniform Federal Non-Judicial Foreclosure. If a unifonn federal non~judicial foreclosure law applicable
 to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
       20. Hazardous Substances. Borrower shall not cause or pennit the presence, use, disposal, storage, or release
 of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
 storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
 to normal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
 anything affecting the Property that is In violation of any federal, state, or local environmental law or regulation.
       Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
 by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
 environmental law or regulation of which Borrower has actual knowled~e. If Borrower learns, or is notified by any
 governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
 the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
 environmental law and regulations.
      As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
 by envirorunental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
 products, toxic pesticides and herbicides, volatile solvents, materia1s containing asbestos or fonnaldehyde, and
 radioactive materials. As used in this paragraph, "environmental law" means federal Jaws and regulations and Jaws
 and re~lations of the jurisdiction where the Property is located that relate to health, safety or environmental
 protection.
      21. Cross Collateralizatlon. Default hereunder shall constitute default under any other real estate security
  instrument held by Lender and executed or assumed by Borrower, and default unaer any other such security
  instrument shall constitute default hereunder.
      NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
      22, SHOULD DEFAULT occur in the perfonnance or discharge of any obligation in this instrument or
secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under the note end any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable expenses for repalf or maintenance of and take possession of, operate or rent the
property, (o) upon application by It and production of this instrument, without other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
cases, (d) foreclose this instrument as provided herein or by law, and (e} enforce any and all other rights and
remedies provided herein or by present or future laws.
      23. The proceeds of foreclosure sale shall be applied in the following order to the payment of.- (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
competent court to be so paid, <c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
(d) tnferior liens of record requrred by law or a competent court to be so paid, (e) at Lender's option, any other
indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
above.
       24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
 valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a
deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c)
 prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
 the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower

                                                                                                            Page S of6
              Case 5:18-cv-04131 Document 1-2 Filed 10/11/18 Page 6 of 6


                                                                1003
                              kortgage Book 134

 expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
 inchoate or consummate, of descent, dower and curtesy.
      25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
 together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
 shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
 of this Security Instrument. [Check applicable box]
     D Condominium Rider            D Planned Unit Development Rider OOther(s) [specify)
      BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through
 6 of this Security Instrument and in any rider executedby Borrower and recorded with this Security Instrument

                                                                    ~acos,asngeerson
                                                                        ~ .~X-LQ\sf)                          [SEAL]
                                                     Borrower

                                                            ------== =------_[SEAL]
                                                                    Borrower




STATE OF KANSAS

COUNTY OF          Geary
                                                        }                ACKNOWLEDGMENT




         On this     27th                  day of December         2001 _, before me,,_a_N_o_t_a_ry.,..__ _ _ __

___P_ub_l_i_c_ _ _ _ _ _ _ _ _ _ _ _ __.personally appeared_______________

 Tiffanie M. Jacobs
                           ----------------
who acknowledged that__.; .; sh.;,.; .e_ _ _ executed the foregoing instrument as_ _he_r_ _ _ voluntary act
and deed.


{SEAL]                                 1   ,J ilANN
                                  \,          •._i




                                                                                                          Page 6 of6
                                  Case 5:18-cv-04131 Document 1-3 Filed 10/11/18 Page 1 of 1

..   .    .'   .
         t:?orm RBS 35S0-12                                                                                                                     Fonn Approved
         (10-96)                                                   United States Department of Agriculture                                      0MB No. 0S7S-0166
                                                                           Rural Housing Service
                                                                                                                              Account #:         1




                                                          SUBSIDY REPAYMENT AGREEMENT
     1. As required under Section 521 of the Housing Act of 1949 (42 U.S.C. 1490a}, subsidy received in accordance with Section
     502 of the Housing Act of 1949, is repayable to the Government upon the disposition or nonoccupancy of the security property.
     Deferred mortgage payments are included as subsidy under this agreement.
     2. When I fail to occupy or transfer title to my home, recapture is due. If I refinance or otherwbe pay in full without transfer of
     title and continue to occupy the property, the amount of recapture will be calculated but, payment of recapture can be deferred,
     interest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated but will
     not be released nor the promissory note satisfied until the Government is paid in full. In situations where deferment of recapture is
     an option, recapture will be discounted 2S % if paid in full at time of settlement.
     3.  Market value at time of initial subsidy $ se, soo. oo less amount of Rural Housing Service (RHS) loans $61,200. oo    less
     amount of any prior liens $               equals my/our original equity $2,, 3oo. oo . This amount equals 3o. a      % of the
     market value as determin'd by dividing original equity by the market value.

     4. If all loans are not subject to recapture, or if all loans subject to recapture are not being paid, complete the following formula.
     Divide the balance of loans subject to recapture that are being paid by the balance of all open loans. Multiply the result by 100 to
     determine the percent of the outstanding balance of open loans being paid.
     5.                             months                                         Average interest rate paid
                                    loan                                1.1        2.1     3.1       4.1      5.1              6.1
                                    outstandin               1%         2%         3%         4%         S%         6%        7%       >7%
                                        0 - 59               .50        .so        .50        .so        .44        ,32       .22         .11
                                      60 - 119               .so        .so        .so        .49        .42        .31       .21         .11
                                     120 • 179               .so        .so        .so        .48        .40        .30       .20         .10
                                     180 - 239               .50        .50        .49        .42        .36        .26       .18         .09
                                     240 - 299               .so        .so        .46        .38        .33        .24        .17        .09
                                     300 - 359               .50        .45        .40        .34        .29        .21        .14        .09
                                     360 & up                .47        .40        .36        .31        .26        .19        .13        .09
         6.        Calculating Recapture
                     Market value (at the time of transfer or abandonment)
                   LESS:
                         Prior liens
                         RHS balance,
                         Reasonable closing costs,
                         Principal reduction at note rate,
                         Original equity (see paragraph 3), and
                         Capital improvements.
                   EQU~preciation Value. (If this is a positive value, continue.)
                   TIMES
                       Percentage in paragraph 4 (if applicable),
                       Percentage in paragraph 5, and
                       Return on borrower's original equity (100% - percentage in paragraph 3).
                   EQUALS
                       Value appreciation subject to recapture. Recapture due equals the lesser of this
                       figure or the amount of subsidy received.
         Borrower                                                                                               Date
              TilFANIE M. JACOBSt A Siml.E FERs::N
                                                                                                                Date

                                                                                                                       I~-
         Public reportin b tn r this collect/on of information Lr timatt:d to average 5 mi1111tes per responst, includillg the time for reviewillg mstructions, searching
         existing data so         thering and maintaining the data needed, and complt1ting and reviewing the collection of l,iformarlon. Stnd commt/111 regarding thlr
         burden estimate or any other aspect of this collection of /Jifr)rmat/on, including suggutions for reducing_ this burden, to U.S. Department of Agriculture, Clearance
         Officer, S'I'OP 7602, 1400 lndepencence Avenue, S. W., Washington, D. C. 2025()..7602, Please DO NOT RETURN this form to this address, Forward to the
         local USDA office only. You art not rtquirtd to respond to thlr collection of illformation unlm it displays a cumntly vafld 0MB control numbtr.


                                                                                                                                                        JAN O3 2002
                                                                                                                                                     Exhibit C
                    Case 5:18-cv-04131 Document 1-4 Filed 10/11/18 Page 1 of 2


                                                             JUN   7   'i'.Jll
                                                                                   RECEIVED
                                  REAMORTIZATION AGREEMENT                         MAY 2 O' 2011
        Account Number                                  Effective Date     LOSS MITIGATION
                                                            April 27, 2011    SECTION
        The United states of America, acting through the Rural Housing Service,
        United States Department of Agriculture (Lender), is the owner and
        holder of a promissory note or assumption agreement (Note) in the
        principal sum of$      61200.00, plus interest on the unpaid principal of
          6.87500% per year, executed by TIFFANIE M JACOBS                   and
                      ~~~~--~~~-~~' (Borrower) dated           December 27, 2001
        and payable to the order of the Lender. The current outstanding balance
        includes unpaid principal, accrued unpaid interest, unpaid advances and
        fees. The total outstanding balance is$      65151.40.

        In consideration of the reamortization of the note or assumption
        agreement and the promises contained in this agreement, the outstanding
        balance is capitalized and is now principal to be repaid at 6.87500%
        per annum at$       465.08 per month beginning       May 27, 2011 and on
        the 27th day of each succeeding month until the principal
        and interest are paid, except that the final installment of the
        entire debt, if not paid sooner, will be due and payable on
         December 27, 2034.

        If the outstanding loan balance prior to reamortization was reduced
        by a payment which was later determined to be uncollectible, Rural
        Development will charge the account with an amount equal to the
        uncollectible payments. This amount is due and payable on the
        effective date it is charged to the account and may accrue interest
        at the promissory note rate.

        Subject to applicable law or to a written waiver by Lender, Borrower
        shall pay to lender on the day monthly payments are due under the Note,
        until the Note is paid in full, a sum ("Funds") for : (a) yearly taxes
        and assessments which may attain priority over Lender's mortgage or deed
        of trust (Security Instrument) as a lien on the secured property
        described in the Security Agreement (Property); (b) yearly leasehold
        payments or ground rents on the Property, if any; (c) yearly hazard or
        property insurance premiums; a,nd (d) yearly flooa insurance premiums, if
        any. These items are cAlled "Escrow Iterns. 0 Lender may, at any time,
        collect and hold funds in an amount not to exceed the maximum amount a
        lender for a federally related mortgage loan, may require for Borrower's
        escrow account under the federal Real Estate Settlement Procedures Act
        of 1974 as amended from time to time, 12 u.s.c. Section 2601 et seq.
        ("RESPA"), unless another law or federal regulation that applies to the
        funds sets a lesser amount. If so, Lender may, at any time, collect and
        hold funds in an amount not to exceed the lesser amount. Lender may
        estimate the amount of Funds due on the basis of current data and
        reasonable estimates of expenditures of future Escrow Items or otherwise
        in accordance with applicable law,




                                                                                 Exhibit D

•2C000007IO~• Lt211000
        Case 5:18-cv-04131 Document 1-4 Filed 10/11/18 Page 2 of 2




The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal·agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items. Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying tHe Escrow
Items, unless Lender pays Borrower interest on the Funds and applicable
law permits the Lender to make such charge. However, Lender may require
borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds.

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the a.mounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency. Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property, shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums
secured by this Security Instrument.

Unless changed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
illlIIlediately due and payable and may take any other action authorized to
remedy the default.


                          ~ >
                            Bo    e
                                           ~d;;pte              S rQ -/ (
                                                         Date
                            Borrower
